Case 1:18-cv-01172-MKB-SJB Document 35 Filed 01/31/19 Page 1 of 1 PageID #: 300



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 WILBERT WILSON, ROLAND WOODS,
 TA’KYASHILAH SABREE, and E.J.,                                Case No.: 18-CV-1172 (MKB)

                                         Plaintiffs,
                                                               NOTICE OF APPEARANCE
                 -against-

 NEIGHBORHOOD RESTORE DEVELOPMENT, and
 NORTHEAST BROOKLYN,

                                         Defendants.




 TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

        I am admitted or otherwise authorized to practice in this Court, and I appear in this case as

 counsel for Neighborhood Restore Housing Development Fund Corporation, i/s/h/a Neighborhood

 Restore, and Northeast Brooklyn Housing Development Corporation, i/s/h/a Northeast Brooklyn.


 Dated: New York, New York
        January 31, 2019


                                                       GOLDSTEIN HALL PLLC


                                                        S/ Brian J. Markowitz
                                               By:     BRIAN J. MARKOWITZ, ESQ.
                                                       Attorneys for Defendants
                                                       Neighborhood Restore Housing
                                                       Development Fund Corporation and
                                                       Northeast Brooklyn Housing
                                                       Development Corporation
                                                       80 Broad Street, Suite 303
                                                       New York, New York 10004
                                                       (646) 768-4127
